Case 15-03174        Doc 56     Filed 03/20/19     Entered 03/20/19 13:11:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-03174
         Fernando Hernandez
         Patricia Hernandez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/30/2015.

         2) The plan was confirmed on 05/01/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/02/2019.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 50.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $10,000.00.

         10) Amount of unsecured claims discharged without payment: $31,317.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-03174      Doc 56       Filed 03/20/19    Entered 03/20/19 13:11:29                 Desc         Page 2
                                                 of 4



 Receipts:

        Total paid by or on behalf of the debtor              $9,990.00
        Less amount refunded to debtor                          $288.84

 NET RECEIPTS:                                                                                    $9,701.16


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $3,995.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                       $481.18
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,476.18

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CARRINGTON MORTGAGE SERVICES   Secured        2,735.70       2,735.70         2,735.70      2,735.70        0.00
 CARRINGTON MORTGAGE SERVICES   Secured             0.00          0.00             0.00           0.00       0.00
 CIRCUIT COURT                  Unsecured         375.00           NA               NA            0.00       0.00
 FIRST NATIONAL BANK OF OMAHA   Unsecured      1,096.61       1,096.51         1,096.51      1,096.51        0.00
 NICOR GAS                      Unsecured         388.19        445.40           445.40        445.40        0.00
 PRESENCE HEALTH                Unsecured           0.00        120.00           120.00        120.00        0.00
 PRESENCE HEALTH                Unsecured            NA         120.00           120.00        120.00        0.00
 PRESENCE HEALTH                Unsecured            NA         707.37           707.37        707.37        0.00
 PRAIRIE MEDICAL SERVICES       Unsecured         450.00           NA               NA            0.00       0.00
 PROVENA ST JO MED CTR          Unsecured      5,831.20            NA               NA            0.00       0.00
 QUEST DIAGNOSTICS              Unsecured         115.11           NA               NA            0.00       0.00
 RAFAEL PEREZ GUERRA MD         Unsecured          40.00           NA               NA            0.00       0.00
 SILVER CROSS HOSPITAL          Unsecured      1,861.33            NA               NA            0.00       0.00
 TRANSWORLD SYSTEMS             Unsecured         325.61           NA               NA            0.00       0.00
 VISION FINANCIAL SERVICES      Unsecured      1,013.00            NA               NA            0.00       0.00
 WILL CO HEALTH DEPT            Unsecured         110.75           NA               NA            0.00       0.00
 HEALTHCARE RECOVERY            Unsecured         424.00           NA               NA            0.00       0.00
 JOLIET RADIOLOGICAL SC         Unsecured         821.00           NA               NA            0.00       0.00
 LABORATORY CORPORATION         Unsecured          20.00           NA               NA            0.00       0.00
 LCA                            Unsecured          25.00           NA               NA            0.00       0.00
 LEADING EDGE RECOVERY          Unsecured         595.63           NA               NA            0.00       0.00
 LVNV                           Unsecured      1,949.75            NA               NA            0.00       0.00
 MEDICAL BUSINESS BUREAU        Unsecured      2,314.00            NA               NA            0.00       0.00
 MERCHANTS CREDIT GUIDE         Unsecured         105.33           NA               NA            0.00       0.00
 MIDLAND FUNDING                Unsecured         223.65           NA               NA            0.00       0.00
 ASSET ACCEPTANCE               Unsecured         866.06           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-03174       Doc 56      Filed 03/20/19    Entered 03/20/19 13:11:29                  Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim           Claim        Claim         Principal       Int.
 Name                              Class    Scheduled        Asserted     Allowed          Paid          Paid
 ASSOC RADIOLOGISTS OF JOLIET   Unsecured         497.00             NA             NA           0.00        0.00
 BIEHL & BIEHL INC              Unsecured          33.00             NA             NA           0.00        0.00
 CHASE BANK/MICHAEL FINE        Unsecured      5,837.77              NA             NA           0.00        0.00
 CHICAGO TRIBUNE                Unsecured          32.25             NA             NA           0.00        0.00
 COMMONWEALTH EDISON            Unsecured         406.68             NA             NA           0.00        0.00
 CREDITOR DISCOUNT & AUDIT      Unsecured         224.00             NA             NA           0.00        0.00
 DEBT RECOVERY SOLUTIONS        Unsecured          72.08             NA             NA           0.00        0.00
 DEPENDON COLLECTION            Unsecured          22.25             NA             NA           0.00        0.00
 DISCOVER BANK                  Unsecured      1,891.09              NA             NA           0.00        0.00
 DYNAMIC REC SOL                Unsecured         325.36             NA             NA           0.00        0.00
 EM STRATEGIES LTD              Unsecured         242.00             NA             NA           0.00        0.00
 ER SOLUTIONS                   Unsecured         543.06             NA             NA           0.00        0.00
 ESCALLATE LLC                  Unsecured          24.20             NA             NA           0.00        0.00
 FIRST NATIONAL CREDIT          Unsecured         100.61             NA             NA           0.00        0.00
 WILL COUNTY COURT              Unsecured      1,500.00              NA             NA           0.00        0.00
 WILL COUNTY COURT              Unsecured      1,600.00              NA             NA           0.00        0.00
 WILL COUNTY COURT              Unsecured         500.00             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00                   $0.00
       Mortgage Arrearage                                  $2,735.70         $2,735.70                   $0.00
       Debt Secured by Vehicle                                 $0.00             $0.00                   $0.00
       All Other Secured                                       $0.00             $0.00                   $0.00
 TOTAL SECURED:                                            $2,735.70         $2,735.70                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $2,489.28         $2,489.28                   $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-03174        Doc 56      Filed 03/20/19     Entered 03/20/19 13:11:29            Desc      Page 4
                                                   of 4



 Disbursements:

         Expenses of Administration                             $4,476.18
         Disbursements to Creditors                             $5,224.98

 TOTAL DISBURSEMENTS :                                                                       $9,701.16


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/20/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
